    Case: 1:19-cv-03046 Document #: 53 Filed: 12/14/20 Page 1 of 4 PageID #:223




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                                 )
                                                      )
               Plaintiff,                             ) Case No. 19-cv-3046
                                                      )
       vs.                                            )
                                                      ) Judge Matthew F. Kennelly
KANKAKEE COUNTY SHERIFF                               )
MIKE DOWNEY, ROBERT BERTUCCI,                         ) JURY TRIAL DEMANDED
ERIC SENESAC, AND UNKNOWN AGENTS                      )
OF JEROME COMBS DETENTION CENTER,                     )
                                                      )
               Defendants.                            )

                            DEFENDANTS’ AGREED MOTION FOR A
                            HIPAA QUALIFIED PROTECTIVE ORDER

       NOW COME Defendants KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON and

TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and pursuant to the Health

Insurance Portability and Accountability Act, 42 U.S.C. § 1320d and 45 C.F.R. §§ 160 and 165

(“HIPAA”), request that this Honorable Court enter a Qualified Protective Order. In support of

this motion, Defendants state the following:

       1.      Plaintiff JAVIER GONZALEZ-LOZA (“Plaintiff”) filed a suit under 42 U.S.C. §

1983 against Defendants, alleging that Plaintiff’s rights were violated as a result of a trip-and-fall

at the Dirksen Federal Courthouse and his resulting medical treatment received at the Jerome

Combs Detention Center in Kankakee and elsewhere.

       2.      In light of the allegations in the complaint, Plaintiff has placed his medical and

mental health at issue. Defendants desire, therefore, to conduct relevant discovery relating to
    Case: 1:19-cv-03046 Document #: 53 Filed: 12/14/20 Page 2 of 4 PageID #:224




Plaintiff’s physical and mental health, including the issuance of subpoenas to treating physicians,

the United States Marshals, the Bureau of Prisons, the General Services Administration, Great

Plains Correctional Institution, hospitals, and healthcare providers.

       3.      The treating physicians, hospitals and other health care providers disclosed in this

case are all “covered entities” as defined by 45 C.F.R. § 160.103. HIPAA prohibits covered

entities from disclosing protected health information in judicial proceedings other than by

authorized or qualified protective order. See 45 C.F.R. § 164.512(e).

       4.      The covered entities are in possession of “protected health information” as

defined by 45 C.F.R. §§ 160.103 and 164.501, in the form of medical and mental health records

(imaging, test results, notes, orders, labs, correspondence, pathology, etc.) pertaining to Plaintiff.

       5.      The prosecution and defense of this case will require that the parties, their

attorneys, their attorneys’ agents, consultants and various witnesses and other personnel receive

and review copies of the protected health information pertaining to Plaintiff.

       6.      A copy of the proposed HIPAA Qualified Protective Order has been submitted

contemporaneously with this motion to this Court’s proposed order inbox at

Proposed_Order_Kennelly@ilnd.uscourts.gov.

       7.      Defendants further request that this Court order Plaintiff’s representative to sign

any medical or mental health authorization release form that may be required of any covered

entity that possesses PHI, including the U.S. Marshals, General Services Administration, or the

Bureau of Prisons or other affiliated entities.

       8.      The undersigned has conferred with Plaintiff’s attorney, and Plaintiff’s attorney

has no objection to this motion.




                                                  2
    Case: 1:19-cv-03046 Document #: 53 Filed: 12/14/20 Page 3 of 4 PageID #:225




       WHEREFORE, Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, respectfully request that this Honorable Court enter the

proposed order permitting the use and disclosure of PHI created or received by any covered

entity that has provided medical and mental health care to Plaintiff for any purpose connected

with the pending litigation and directing Plaintiff’s representative to sign any required medical

health authorization release form.




                                              /s/ Tony S. Fioretti
                                              TONY S. FIORETTI, ARDC No. 06308997
                                              MICHAEL W. CONDON, ARDC No. 06192071
                                              Attorneys for Defendants
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              630-773-4774
                                              mcondon@hcbattorneys.com
                                              tfioretti@hcbattorneys.com




                                                 3
    Case: 1:19-cv-03046 Document #: 53 Filed: 12/14/20 Page 4 of 4 PageID #:226




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                             )
                                                  )
              Plaintiff,                          ) Case No. 19-cv-3046
                                                  )
       vs.                                        )
                                                  ) Judge Matthew F. Kennelly
KANKAKEE COUNTY SHERIFF                           )
MIKE DOWNEY, ROBERT BERTUCCI,                     ) JURY TRIAL DEMANDED
ERIC SENESAC, AND UNKNOWN AGENTS                  )
OF JEROME COMBS DETENTION CENTER,                 )
                                                  )
              Defendants.                         )

                               CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2020, I electronically filed the foregoing
Defendants’ Agreed Motion for a HIPAA Qualified Protective Order with the Clerk of the U.S.
District Court for the Northern District of Illinois using the CM/ECF system, which will send
notification to the following CM/ECF participants:

       Elaine K.B. Siegel
       53 W. Jackson Blvd., Suite 857
       Chicago, IL 60604
       (312) 583-9970
       ekbsiegel@aol.com
                                           s/Tony S. Fioretti
                                           MICHAEL W. CONDON, ARDC No. 06192071
                                           TONY S. FIORETTI, ARDC No. 06308997
                                           Attorneys for Defendants
                                           HERVAS, CONDON & BERSANI, P.C.
                                           333 Pierce Road, Suite 195
                                           Itasca, IL 60143-3156
                                           630-773-4774
                                           mcondon@hcbattorneys.com
                                           tfioretti@hcbattorneys.com




                                              4
